     Case 1:15-cv-00018-LJV-MJR Document 104 Filed 06/11/19 Page 1 of 2



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_________________________________________
CHRISTOPHER MCCROBIE,

                           Plaintiff,

             v.                                       15-cv-00018-LJV-MJR

PALISADES ACQUISITION XVI, LLC;
HOUSLANGER & ASSOCIATES, PLLC;
TODD HOUSLANGER,

                        Defendants.
_________________________________________



                PLAINTIFFS’ NOTICE OF MOTION TO
     EXTEND DEADLINES FOR PLAINTIFF TO REPLY TO DEFENDANT’S
           OPPOSITION TO MOTION TO PENDING MOTIONS


      Upon the accompanying Declaration of Brian L. Bromberg, dated June 11,

2019, Plaintiff moves to extend Plaintiff’s deadline to reply to Defendants’

opposition papers on Plaintiff’s pending motions from June 11, 2019 until June 21,

2019, contingent upon the Court granting Defendants’ motion to adjourn oral

argument to a date on or after July 16, 2019. Plaintiff is making this motion

because, on Sunday night, while in the process of adjusting some of the settings on

his file server, the undersigned accidentally deleted almost all the office’s files, some

of which go back 20 years. Since then, the undersigned been working non-stop on

restoring the files from a cloud backup.




                                           1
     Case 1:15-cv-00018-LJV-MJR Document 104 Filed 06/11/19 Page 2 of 2




      Because the case law is well-established regarding extensions, Plaintiff asks

that the Court forgo the requirement of a separate memorandum.

Dated: June 11, 2019


                                      /s/ Brian L. Bromberg
                                      Brian L. Bromberg
                                      Bromberg Law Office, P.C.
                                      Attorneys for Plaintiffs
                                      26 Broadway, 27th Floor
                                      New York, New York 10004
                                      (212) 248-7906
                                      brian@bromberglawoffice.com




                                         2
